Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-10-2008

Smith v. DE Cty Ct
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4262




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Smith v. DE Cty Ct" (2008). 2008 Decisions. Paper 1767.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1767


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-94                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 07-4262


                           BRUCE CHRISTOPHER SMITH,
                                                Appellant

                                            v.

                      DELAWARE COUNTY COURT;
              DELAWARE COUNTY DISTRICT ATTORNEYS OFFICE;
              DELAWARE COUNTY PROBATION & PAROLE OFFICE


                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. Civil No. 07-cv-02815)
                      District Judge: Honorable Harvey Bartle, III


  Submitted for Possible Dismissal Due To a Jurisdictional Defect, and Pursuant to 28
        U.S.C. § 1915(e)(2)(B) or Summary Action Pursuant to Third Circuit
                              LAR 27.4 and I.O.P. 10.6
                                   January 4, 2008

               Before: AMBRO, FUENTES and JORDAN, Circuit Judges

                            (Opinion filed: January 10, 2008)


                                        OPINION


PER CURIAM

              On July 24, 2007, Bruce Smith, proceeding pro se, filed a lawsuit against a

variety of defendants alleging denial of due process following his arrest and criminal
conviction; harassment by probation authorities following his conviction; and the

placement of false information on the NCIC system which has caused him problem with

legal authorities. The District Court granted his motion to proceed in forma pauperis

(“IFP”). However, on September 7, 2007, it dismissed Smith’s complaint as legally

frivolous, finding that the limitations period on his claims had expired, and that absolute

immunity barred his claims against the defendant judges and prosecutors.

               This Court has jurisdiction under 28 U.S.C. § 1291.1      Because Smith is

proceeding IFP, if the appeal lacks arguable merit in law or fact, we must dismiss it. 28

U.S.C. §1915(e)(2)(B); Neitzke v. Williams, 490 U.S. 319, 325 (1989).

              Civil rights claims are subject to the statute of limitations for personal injury

actions of the pertinent state. Thus, Pennsylvania’s two year statutory period applies to

Smith’s claims. See Lake v. Arnold, 232 F.3d 360, 368 (3d Cir. 2000). The limitations

period begins when the plaintiff knows or had reason to know of the injury forming the

basis for the federal civil rights action. Gera v. Commonwealth of Pennsylvania, No. 07-

361, 2007 WL 4248768, at *1 (3d Cir. Dec. 5, 2007).

              Although we have not addressed the issue in a precedential decision, other

courts have held that although the statute of limitations is an affirmative defense, a district

court may sua sponte dismiss a complaint under §1915(e) where the defense is obvious

    1
    Smith filed his notice of appeal more than thirty days after the District Court
docketed its order. However, his appeal is nevertheless timely, because the District
Court’s order failed to comply with the separate-document rule under Fed. R. Civ. P. 58.
Fed. R. App. P. 4(a)(7)(A)(iii); see also, LeBoon v. Lancaster Jewish Comm. Ctr. Ass’n,
503 F.3d 217, 224 (3d Cir. 2007).

                                               2
from the complaint and no development of the factual record is required. See Fogle v.

Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006); see also Erline Co. S.A. v. Johnson, 440

F.3d 648, 656-57 (4th Cir. 2006)(citation omitted)(finding that a district court’s screening

authority under §1915(e) “differentiates in forma pauperis suits from ordinary civil suits

and justifies an exception to the general rule that a statute of limitations defense should not

be raised and considered sua sponte.”).

                We agree with the District Court that Smith’s complaint was untimely filed,

and that a limitations defense is evident from the face of his Amended Complaint. Smith

provides that he was denied due process in connection with his arrest and criminal

conviction before or during 1993. Moreover, he provides that he discovered the allegedly

false information on his NCIC report in 2001 when he was stopped for a traffic violation,

and when his employer conducted his background-check. In other words, Smith

expressly admits in his complaint that he learned of his injuries more than two years

before he filed this lawsuit on July 24, 2007.

                Moreover, Smith had the opportunity to file a motion for reconsideration

challenging the District Court’s dismissal of his complaint, but he did not. Accordingly,

his claims were properly dismissed as untimely.2 See, e.g., Pino v. Ryan, 49 F.3d 51, 54

(2d Cir. 1995).

                Because we conclude that Smith’s appeal lacks an arguable basis in fact, or

in law, Neitzke v. Williams, 490 U.S. at 325, we dismiss it pursuant to §1915(e)(2)(B).

    2
        Thus, we do not need to reach the District Court’s alternative grounds for dismissal.

                                                 3